Citation Nr: 0928189	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  06-34 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a right knee disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1972 to July 
1975.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2005 by the 
Department of Veteran Affairs (VA) Houston, Texas Regional 
Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the Veteran's May 2009 Board hearing, and through various 
correspondences, the Veteran indicated that he received 
treatment at the VA Medical Center (VAMC) in Houston from 
1975 to 1981.  The Board notes that an October 2006 
correspondence from the VAMC in Houston indicates that the 
facility was unable to locate the Veteran's medical records 
from 1976-1977.  As the VA has not sought the treatment 
records for the entire period that the Veteran maintains he 
obtained treatment at this facility, efforts should be made 
to attempt to obtain these records.  U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should request all of the 
Veteran's hospitalization and treatment 
records from the Houston, Texas VA Medical 
Facility from 1975 to 1981.  If records of 
this era are stored at another facility 
then appropriate inquiry should be made 
from this facility.  Efforts to obtain 
records from a Federal department or 
agency should end only if VA concludes 
that the records sought do not exist, that 
further efforts to obtain those records 
would be futile, or where the Federal 
department or agency advises VA that the 
requested records do not exist or the 
custodian does not have them.  Any 
negative response should be in writing, 
and associated with the claims folder.  

2.  Should these records confirm a 
diagnosis of, or treatment for, a right 
knee disorder the Veteran should be 
scheduled for VA examinations to determine 
the etiology of any current right knee 
disorder.  The claims folder should be made 
available to and reviewed by the examiner 
before the examination.  The examiner 
should record the full history of the right 
knee disorder, including the Veteran's own 
account of the etiology of his disability, 
and specifically comment as to the 
likelihood that any right knee disorder is 
related to service.  The examiner should 
provide the reasons and basis for all 
opinions given.

3.  The RO/AMC should thereafter review 
the additional evidence that has been 
obtained and determine whether the 
benefits sought on appeal may now be 
granted.  If any of the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




